Citation Nr: 1733384	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a right shoulder disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1970 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  These matters were previously remanded by the Board for additional development in March 2015.  There has been substantial compliance with the remand directives.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current low back disability had onset in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Facts and Analysis - Low Back Disability

The Veteran was seen several times in service for complaints of low back problems and he is currently diagnosed as having degenerative arthritis of the thoracolumbar spine and intervertebral disc syndrome (IVDS).  See, e.g., January 2016 VA spine examination report.  Thus, this case turns on whether there is a link between the Veteran's current low back disability and service.

As noted above, the Veteran sought treatment on numerous occasions for low back pain while in service.  Diagnoses included probable muscle strain (July 1972); low back pain and or back problems (April, September, and December 1977, May and June 1979, August 1987); lumbar myositis (July 1979); sacroiliac strain (July 1979); back strain (July 1986); and mechanical back pain (August 1990).

The Veteran separated from service in December 1992; a separation examination report is not of record.  Post service, the first medical evidence of treatment is dated January 1998.  The provider noted he was in obvious moderate discomfort and he was told to refrain from work for about four days.  He again sought back treatment in November 1998.  The next treatment for back pain of record is not until January 2004, when he reported onset of episode of back pain in September 2003 manifested by constant pain and achiness in the legs.  The Veteran also reported at this time a medical history of low back pain, beginning with an injury at age 19.  He reported that his back had hurt intermittently ever since this injury and he was diagnosed with a mild bulging disc and inflammation.  A private back MRI dated March 2004 revealed a small disc extrusion at L6 through S1 and a small left lateral disc bulge at this level.  The record reflects the Veteran has continued to receive treatment for his low back pain.

The Veteran received a VA spine examination in August 2011.  The provider reviewed the claims file and both interviewed and examined the Veteran.  The provider cited three different instances the Veteran sought treatment for back pain in service and gave a negative nexus opinion, noting that the Veteran had not been treated for a back condition within five years of discharge from service.  Thus, the examiner indicated the Veteran's back problem was not chronic since service.  This medical opinion was not adequate, as the provider did not discuss the Veteran's numerous other visits to sick call with back pain. Moreover, the examiner's opinion seems to be based only on whether there was medically documented continuity of symptomatology.  The rationale provided was not sufficient to support the conclusion.

The AOJ received a statement in support of the Veteran's claim from his spouse in December 2014.  He reported that he was continuously twisting, picking up, rotating, and handling heavy items during his military career and that he had intermittently had low back problems requiring medical attention from 1971 to the present day. 

A January 2016 VA spine examination report also contains a negative nexus opinion; however, it is also inadequate for the same reasons as the August 2011 VA spine examination report.  In sum, there are no adequate medical opinions of record.  That said, there is competent lay evidence that the Veteran's developed chronic low back problems in service that have persisted to the present day.  The lay evidence provided by the Veteran in his Board hearing and in the written statement from his spouse is competent because they contain information that is capable of lay observation and experience.  The Board has no reason to doubt the credibility of this lay evidence at this juncture, and this evidence is probative in that it supports the Veteran's contention that his current disability had onset during service.  38 C.F.R. § 3.303(b).

Given the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current back disability had onset in service.  As such, service connection for arthritis of the low back with degenerative disc disease of the lumbar spine with bilateral radiculopathy is warranted.


ORDER

Service connection for back disability, diagnosed as arthritis of the low back with degenerative disc disease of the lumbar spine with bilateral radiculopathy, is granted. 




REMAND

A September 1980 STR reflects the Veteran was in a motor vehicle accident, after which he complained of right shoulder pain.  An October 1984 STR reflects he sought treatment for right arm pain related to lifting heavy steel beams.  A statement from the Veteran's spouse, received December 2014, reflects her personal observation that the Veteran complained of right shoulder pain ever since this motor vehicle accident.  The medical opinions of record are not adequate.  On remand, the AOJ should request an addendum medical opinion.  The examiner should provide an opinion as to whether or not the Veteran's currently diagnosed right shoulder impingement syndrome and labral tear represents a progression of a disease process that began in service.  Updated records should be obtained on remand, with the Veteran's assistance if appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical records regarding his right shoulder that are not already of record.  Attempt to obtain identified records with the Veteran's assistance.  

3.  After updated records have been obtained, request an addendum medical opinion regarding the Veteran's right shoulder disability.  A physical examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Thereafter, the examiner is asked to respond to the following inquiry:

(a) Is it at least as likely as not the Veteran's currently diagnosed right shoulder disabilities represent a progression of a disease process that began in service?

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that the Veteran's current right shoulder disability had its onset during service or is due to any other event or condition of his active duty service?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


